UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6060



BART FITZGERALD MCCLAIN,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF       CORRECTIONS,
Avery-Mitchell Facility; OFFICER   FOX; OFFICER
EDWARDS; CODY BLAKE STEWART,       Correctional
Officer; BRUCE C. CARPENTER,       Correctional
Officer; JAY CARTER, Lieutenant,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-01-20-1-MU-2)


Submitted:   March 20, 2003                 Decided:   March 28, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bart Fitzgerald McClain, Appellant Pro Se. Deborrah Lynn Newton,
Assistant Attorney General, James Philip Allen, Roy Cooper, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Bart Fitzgerald McClain seeks to appeal the district court’s

order denying his motion to compel.           This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).      The order McClain seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we dismiss the appeal for lack of jurisdiction.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2